DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the semicolon “;” after “comprising” in line 1 needs to be changed to a colon “:”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the phrase “detected force input” needs to be changed to “detected user force input”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the term “additional” in line 2 needs to be changed to “additionally”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled motor” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites: “a biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled motor”. However, “biometric signal analysis module” has not been described in the specification to clearly show what biometric signal analysis module encompasses that performs the recited function. The specification does not provide any structure, material, or act that both 1) detects at least one of heart rate and breath rate and 2) based on the biometric signal modifies force applied through the force-controlled motor. Further clarification and appropriate corrections are respectfully requested.    



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled motor” in claim 15, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification does not provide support for any structure, material or act that performs the function of detecting at least one of a heart rate and breath rate and modifying the force applied through the force-controlled motor based on the biometric signal. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 15 recites the limitation "the biometric signal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the mechanical support system" in lines 3-4, and “the at least one force-controlled motor” in line 5.  There is insufficient antecedent basis for each of these limitations in the claim. Claims 17-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 16. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, since claim 17 recites: “wherein the force-controlled motor further comprises a force controlled motor”, and as such it is not clear how the force-controlled motor comprises a force-controlled motor, whether or not “a force-controlled motor” is different from the force-controlled motor, and whether or not applicant’s intension was to claim a second/another motor. As such, this claim has been examined “as best understood”, wherein the force-controlled motor is further connected to a reel supporting a cord pullable by a user. Further clarification and appropriate corrections are respectfully requested.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, since claim 18 recites: wherein the force-controlled motor further comprises a movable arm at least partially surrounding a cord connected to a reel”, and it is not clear how the force-controlled motor comprises a movable arm. As such, the claim has been examined “as best understood”, wherein the interactive system comprises a movable arm at least partially surrounding a cord connected to a reel”. Further clarification and appropriate corrections are respectfully requested.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, recites: “wherein force applied through the force-controlled motor is based at least in part on detected user force input”, while claim 1, to which claim 13 depends on, recites the same limitation in lines 6-7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valente et al. (US 2019/0099637 A1).
Regarding claims 1 and 13, Valente discloses an interactive exercise system comprising: a mechanical support system (as shown below); a force-controlled motor (1006/100) attached to the mechanical support system (Figs. 1A-1E); a reel/spool (202 or 203) driven by the force-controlled motor (Figs. 1A-1B, ¶ [0066]); and a handle (1008, 800 or 801) graspable by a user and including a cord (1008, 500 or 501) extending between the reel and the handle (Figs. 1A-1B, 2A-2B), wherein force applied through the force-controlled motor is based at least in part on detected user force input (Fig. 3B, ¶ [0069]-¶ [0072] teaches the system comprising one or more sensors including a user tension sensor, a torque/tension/strain sensor and or gauge to measure how much tension/force is being applied to the handle by the user/detected user force input. In one embodiment a tension sensor is built into the cable (see ¶ [0072]). Valente further teaches collecting various sensors’ data to determine whether such data is within a safe range (see Fig. 3B). Valente in ¶ [0151] recites: “A physics model of the system may calculate a safe amount of torque at a discrete interval in time continuously. By measuring cable speed and tension, the model may iteratively predict what amount of torque may be measured at the motor (100)”, and in ¶ [0153]- ¶ [0156], teaches that if a model has been determined to be violated, the system may enter an error stop mode which may respond in one or more ways including reducing motor torque and/or cable tension to a maximum safe value. As such the force applied by the force-controlled motor can be at least in part based on the measured cable tension/detected user force input). 
[AltContent: arrow][AltContent: textbox (Mechanical support system)]
    PNG
    media_image1.png
    841
    446
    media_image1.png
    Greyscale


Regarding claim 2, Valente discloses wherein detected force input is determined with a force sensor interacting with the cord (¶ [0072]).  
Regarding claim 3, Valente discloses wherein detected force input is determined with a sensor/pulley assembly that additionally provides cord redirection (¶ [0072]).   

Regarding claim 5, Valente discloses wherein at least one movable arm (700 or 702) is connected to the mechanical support system (Figs. 1B, 10A), with the movable arm rotatably supporting the handle graspable by the user (¶ [0162], ¶ [0193]).  
Regarding claim 6, Valente discloses wherein at least one movable arm (700 or 702) is connected to the mechanical support system (Figs. 1B, 10A), with the movable arm having a rotational arm mechanism for pivoting upward and downward arm rotation (Figs. 6-7B, 9F, 9G, 10B, ¶ [0171]- ¶ [0177], ¶ [0199]).  
Regarding claim 8, Valente discloses wherein at least one movable arm (700 or 702) is connected to the mechanical support system (Figs. 1B, 10A), with the movable arm being movable from a first folded position (i.e. Fig. 10B) to an extended position (i.e. Figs. 9F, 9G).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valente (as applied to claim 1 above) or, in the alternative, under 35 U.S.C. 103 as obvious over Koduri (US 2015/0196805 A1).
Valente discloses/teaches when tension is coupled to position of user against their range of motion, the tension curves bay be arbitrary applied both in terms of positon and phase of the movement, and the tension/resistance/force may be controlled continuously as a function of number of internal and external variables including, position and phase of the movement, and the resulting applied tension may be adjusted continuously in real time (¶ [0062]). As such, it is Office’s position that since Valente can adjust the tension in real time (based on position and phase of movement), the user’s position is being analyzed in real time. Furthermore, as shown above, since the applied force by the force-controlled motor (hence tension in the cable) can be controlled according to sensor data for safety purposes, it is implied that the analysis of sensor data is in real time (Claim 14). However, if applicant is not convinced by such position, Koduri teaches applying resistance based at least in part on real time analysis of at least one of user position, user applied force, and user biometric signals
Regarding claim 14, Koduri teaches an interactive exercise system (¶ [0019]), wherein force applied/resistance is based at least in part on real time analysis of at least 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention wherein force applied/resistance is based at least in part on real time analysis of at least one of user position, user applied force, and user biometric signals as taught by Koduri in order to accurately detect the user’s posture/position while performing exercises and provide the user with necessary corrective advice, and to assist the user in achieving exercise goals (i.e. target heart rate) while being prevented from potential harm (see ¶ [0007], ¶ [0085]- ¶ [0086] of Koduri).

Claims 16-18 rejected under 35 U.S.C. 102(a)(2) as anticipated by Valente et al. (US 2019/0099637 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Koduri (US 2015/0196805 A1).
Regarding claim 16, Valente discloses/teaches a method for providing force controlled responses to a user of an interactive exercise system, comprising the steps of: gathering, from a force-controlled motor and force sensor connected to the mechanical support system (the mechanical support system is shown below), user related force data (Fig. 3B, ¶ [0069]-¶ [0072], ¶ [0151]); and adjusting force from the at least one force-controlled motor based at least in part on analysis of at least one of user position, user applied force, and user biometric signals (Fig. 3B, ¶ [0069]-¶ [0072] teaches the system comprising one or more sensors including a user tension sensor, a torque/tension/strain sensor and or gauge to measure how much tension/force is being A physics model of the system may calculate a safe amount of torque at a discrete interval in time continuously. By measuring cable speed and tension, the model may iteratively predict what amount of torque may be measured at the motor (100)”, and in ¶ [0153]- ¶ [0156], teaches that if a model has been determined to be violated, the system may enter an error stop mode which may respond in one or more ways including reducing motor torque and/or cable tension to a maximum safe value. As such the force applied by the force-controlled motor can be at least in part based on the analysis of measured cable tension/user applied force). 
[AltContent: arrow][AltContent: textbox (Mechanical support system)]
    PNG
    media_image1.png
    841
    446
    media_image1.png
    Greyscale

Claim 16). However, if applicant is not convinced by such position, Koduri teaches applying resistance based at least in part on real time analysis of at least one of user position, user applied force, and user biometric signals
Regarding claim 16, Koduri teaches a method of providing force controlled reponse to a user of an interactive exercise system comprising the step of adjusting force/resistance based at least in part on real-time analysis of at least one of user position, user applied force, and user biometric signals (¶ [0016], ¶ [0045], ¶ [0069], ¶ [0070], ¶ [0085], ¶ [0086], user position/biometric signals).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention/method with the step of adjusting force/resistance based at least in part on real-time analysis of at least one of user position, user applied force, and user biometric signals as taught by Koduri in order to accurately detect the user’s posture/position while performing 

Regarding claim 17, (claim 17 “as best understood) Valente alone or as modified by Koduri discloses/teaches wherein the force-controlled motor further (Valente: 1006/100) (comprises a force-controlled motor (1006/100)) connected to a reel/spool (Valente: 202 or 203) supporting a cord (Valente:1008, 500 or 501) pullable by a user (Valente: Figs. 1A-1B, 2A-2B).  
Regarding claim 18, (claim 18 “as best understood) Valente alone or as modified by Koduri discloses/teaches wherein the interactive exercise system further comprises a movable arm (Valente: 700 or 702) at least partially surrounding a cord (Valente: 1008, 500 or 501) connected to a reel/spool (Valente: 202 or 203) that is driven by the force-controlled motor (Valente: 1006/100, Figs. 1A-1B, ¶ [0066]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Valente as applied to claim 1 above and further in view of Forhan et al. (US 2015/0038300 A1). 
Regarding claim 7, Valente teaches wherein at least one movable arm (700 or 702) is connected to the mechanical support system (Figs. 1B, 10A).
Valente is silent about the movable arm having an arm length adjustable by use of an articulating arm system.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s at least one arm with an articulating arm system that is used to adjust the length of the at least one arm as taught by Forhan in order to place the handle in a location optima for a particular exercise for a particular user (see ¶ [0038] of Forhan).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Valente as applied to claim 1 above and further in view of Shiao et al. (US 2016/0067548 A1). 
Valente is silent about the interactive system further comprising a display module including a partially mirrored display attached to the mechanical support system/a display module that further provides video.  
Regarding claim 9, Shiao teaches an interactive exercise system comprising a display module including partially mirrored display (8 with 9 is considered a display, whereby the display is part mirror (9) and part display screen (8), Fig. 1) and attached to a mechanical support (7 with 73, Fig. 1).
Regarding claim 10, Shiao teaches an interactive exercise system comprising a display module that further provides video (¶ [0037]).
. 

Claims 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valente as applied to claim 1 above and further in view of Reich et al. (US 2014/0194250 A1).
Valente is silent about a display module that further provides video, wherein force applied through the force-controlled motor is based at least in part on user input, and a biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled motor.    
Regarding claim 10, Reich teaches an interactive exercise system comprising a display module (720) that further provides video (¶ [0196]).  
Regarding claim 12, Reich teaches wherein force applied through a force-controlled motor (240) is based at least in part on user input (¶ [0104], ¶ [0114]- ¶ [0116]).  
Regarding claim 15, Reich teaches an interactive exercise system comprising a biometric signal analysis module able to detect at least one of heart rate and breath rate 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention to include a display module that provides video, wherein force applied through the force-controlled motor is based at least in part on user input, and a biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled motor, as taught by Reich in order to motivate/encourage the user perform exercises to achieve a goal, prevent the user from potential harm by keeping the user’s heart rate within a desired/safe range and to enable the user vary the amount of resistance manually (to exercise against various resistance profiles) as desired to reach a goal (see ¶ [0088], ¶ [0104], ¶ [0116], ¶ [0196] of Shiao). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Valente as applied to claim 1 above and further in view of Koduri (US 2015/0196805 A1). 
Valente is silent about a three-dimensional camera directed to monitor user position, with interactive graphics based at least in part on data provided through the three-dimensional camera being displayable to the user.
Regarding claim 11, Koduri teaches an interactive exercise system (¶ [0019]) comprising a three-dimensional camera (204/316) directed to monitor user position (¶ [0035]- ¶ [0037], ¶ [0058]), with interactive graphics based at least in part on data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention with a three-dimensional camera directed to monitor user position, with interactive graphics based at least in part on data provided through the three-dimensional camera being displayable to the user, as taught by Koduri in order to accurately detect the user’s posture/position while performing exercises and provide the user with necessary corrective advice, therefore assist the user in achieving exercise goals while being prevented from potential harm (see ¶ [0007], ¶ [0086] of Koduri). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Valente as applied to claim 16 above and further in view of Koduri (US 2015/0196805 A1).
Valente is silent about the method further comprising the step of operating a three-dimensional camera system to monitor user position, with interactive graphics based at least in part on data provided through the three-dimensional camera being displayable to the user.
Regarding claim 19, Koduri teaches a method comprising the step of operating a three-dimensional camera system (204/316) to monitor user position (¶ [0035]- ¶ [0037], ¶ [0058]), with interactive graphics based at least in part on data provided through the three-dimensional camera being displayable to the user (¶ [0061], ¶ [0078], ¶ [0086]) .  
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0139187 A1 to Kennington (pertinent to claims 1, 4, 6, 8, 10, 11, 12, 15, 16, 19); US 2013/0171600 A1 to Yuasa et al. (pertinent to claim 9-11, 19), US 2019/0126090 A1 to O’Connor (pertinent to claims 14 and 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784